Citation Nr: 1501522	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-01 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent for degenerative arthrosis of the lumbar spine prior to June 20, 2011. 

2.  Entitlement to a rating greater than 40 percent for degenerative arthrosis of the lumbar spine, effective June 20, 2011.  

3.  Entitlement to service connection for dysautonomia. 

4.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION


The Veteran had active service from September 1954 to September 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010  rating decision in which the RO granted service connection for a low back disability (later characterized as degenerative arthrosis of the lumbar spine) and assigned an initial rating of 20 percent, effective  October 9, 2001, the date of receipt of the claim for service connection.  In June 2010, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  A statement of the case (SOC) was issued in December 2011.  The Veteran filed a substantive appeal in January 2012.

This appeal to the Board also arose from a May 2013 rating decision in which the RO denied service connection for dysautonomia and entitlement to a TDIU.  In January 2014, the Veteran filed an NOD.  

In December 2011, the RO granted an increased 40 percent rating for low back disability effective June 20, 2011.  

Because the Veteran has disagreed with the initial rating assigned following the grant of service connection for low back disability, the Board characterized the claim in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher 40 percent rating for low back disability during the pendency of the appeal, inasmuch as higher ratings for this disability are available before and after June 20, 2011, and because the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized these issues as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  

In December 2014, the Vice Chairman of the Board on her own motion granted advancement of the appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2014).

The issues of service connection for dysautonomia and for a TDIU are remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 

The Veteran raised the issue of service connection for hearing loss in a January 2014 statement.  It does not appear that this claim has been addressed by the AOJ.  As such, this matter is not before the Board and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to July 2, 2009, the Veteran's degenerative arthrosis of the lumbar spine was manifested by pain and stiffness and some unquantified limitation of motion with imaging studies showing mild degenerative disease with self-treatment with anti-inflammatory medication and no episodic attacks, incapacitating episodes, or  recommendations for physical therapy or surgical intervention.  

2.  Effective July 2, 2009, the Veteran's degenerative arthrosis of the lumbar spine is manifested by pain limitation of motion of less than 30 degrees but no ankylosis of the lumbar spine.   


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 20 percent for degenerative arthrosis of the lumbar spine prior to July 2, 2009 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5292, 5293, 5295 (2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2014).   

2.  The criteria for a rating of 40 percent, and no higher, for degenerative arthrosis of the lumbar spine from July 2, 2009 to June 19, 2011 are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2014).   

3.  The criteria for a rating greater than 40 percent for degenerative arthrosis of the lumbar spine from June 20, 2011 are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, DCs 5242, 5243 (2014).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  VCAA notice requirements nonetheless may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this appeal, in notices in December 2003 and October 2005, the RO provided notice relevant to the initial claim for service connection that explained what information and evidence was needed to substantiate all five elements of the claim for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  In January 2010, the RO provided notice in January 2010 with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess, 19 Vet. App. at 473.  The April 2010 rating decision reflects the initial adjudication of the claim after issuance of the letter.    

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records, the latter through February 2013.  In addition, the Veteran was provided VA examinations in February 2010, May and June 2011, and May 2013.  In a June 2010 notice of disagreement, the Veteran contended that the February 2010 examination was inadequate because the examiner did not discuss unspecified medical literature, psychiatric diagnostic standards, VA rating criteria, and the VA Physician's Guide.  The Veteran did not indicate what passages or principles in these documents were relevant to a clinical examination and not considered by the examiner.  The Board finds that the February 2010 and subsequent examinations are adequate because they included a review of the claims, accurate summary of the history of the low back disability including the Veteran's lay reports of symptoms and loss of function, and clinical observations that can be applied by the adjudicator the applicable rating criteria.   The Board finds that the issue on appeal does not require further medical review of unspecified literature, psychiatric diagnostic standards, or undesignated portions of the VA Physician's Guide.  Therefore, no additional RO action to further develop the record in connection with the claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45.

Codes predicated on limitation of motion do not prohibit consideration of a higher rating based on functional loss due to pain on use or due to flare-ups under 
38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of dysfunction due to pain must be supported by, among other things, adequate pathology.  38 C.F.R. § 4.40.  The Board attempts to determine the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath, 1 Vet. App. at 595. 

The RO received the Veteran's petition to reopen a claim for service connection for a low back disability in October 2001.  

The regulations for rating disabilities of the spine were revised twice, effective September 23, 2002; and effective September 26, 2003. See 67 Fed. Reg. 54345 (Aug. 22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  As there is no indication that the revised criteria are intended to have retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new diagnostic codes, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  VA's Office of General Counsel has determined that the amended rating criteria can be applied only for periods from and after the effective date of the regulatory change.  The Board can apply only the prior regulation to rate the Veteran's disability for periods preceding the effective date of the regulatory change. See VAOPGCPREC 3-00 (Apr. 10, 2000).
 
The Board has evaluated the Veteran's back disorder under multiple diagnostic codes to determine if there is any basis to increase the assigned rating.  As such, the Board's decision results in no prejudice to the Veteran in terms of lack of notice of the regulatory revisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Prior to September 26, 2003, a 20 percent rating was warranted for moderate limitation of motion of the lumbar spine, and a 40 percent rating was warranted for severe limitation of motion. 38 C.F.R. § 4.71a, DC 5292 (2002).
 
Prior to September 26, 2003, a 20 percent rating was warranted for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. A 40 percent rating was warranted for lumbosacral strain that was severe, with listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, and narrowing or irregularity of the joint space; a 40 percent evaluation was also warranted when only some of these symptoms are present if there is also abnormal mobility on forced motion. 
38 C.F.R. § 4.71a, DC 5295 (2002).
 
Prior to September 23, 2002, intervertebral disc syndrome warranted a 20 percent rating when it was moderate, with recurrent attacks.  A 40 percent rating was warranted for severe intervertebral disc syndrome, with recurring attacks with intermittent relief.  A 60 percent rating was warranted when the intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, intermittent relief.  38 C.F.R. § 4.71a, DC 5293 (2001).
 
Effective September 26, 2003, the regulations for rating disabilities of the spine were revised, and the diagnostic codes were reclassified. These reclassified diagnostic codes include 5242 (degenerative arthritis of the spine) and 5243 (intervertebral disc syndrome).  The code for degenerative arthritis of the spine (DC 5242) refers to DC 5003, which governs degenerative arthritis in general.  The code for intervertebral disc syndrome (DC 5243) permits evaluation under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined. 
38 C.F.R. § 4.71a, DCs 5242, 5243.

Degenerative arthritis of the spine is rated under the General Rating Formula for Diseases and Injuries of the Spine under Diagnostic Codes 5242 and 5243 (unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the Formula provides for ratings as follows.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more body height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal contour such as scoliosis.  A 40 percent rating is warranted when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankyloses of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankyloses of the entire spine.  Associated objective neurologic abnormalities are evaluated separately.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5242, 5243, Note 1. Unfavorable ankylosis is a condition in which the spine is fixed in flexion or extension and the ankylosis results in one or more limitations such as limited line of vision, restricted breathing, gastrointestinal symptoms, or neurologic symptoms due to nerve root stretching.  Id., Note 5. 

Normal ranges of motion for the lumbar spine are 90 degrees flexion, and 30 degrees extension, lateral flexion, and rotation.  38 C.F.R. § 4.71a, Plate V. 

Intervertebral disc syndrome is rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.   However, as there is no diagnosis of intervertebral disc syndrome or lay or medical evidence of incapacitating episodes, these criteria do not apply.

Factual Background & Analysis

The Veteran served as a U.S. Army armored vehicle crewmember with service in Europe.  In addition to active duty verified on a Report of Transfer and Discharge (DD-214), the Veteran submitted a copy of a Department of Defense identification card showing that he retired from the U.S Army at the rank of Chief Warrant Officer suggesting substantial additional but unverified active or reserve service   He contended in a June 2010 notice of disagreement that he should be receiving a total disability rating for his service-connected lumbar spine disability.  In an April 2012 statement, the Veteran contended that his lumbar spine disability became more severe because of aggravation by a leg and ankle disability that required surgery.  

The Veteran sustained a compression injury to the spine as the driver of a tank that fell into a ditch.  In a December 1980 letter, a private physician noted that he had been treating the Veteran since October 1956 for progressive arthritis of the spine with scoliosis.  In August 1982, the Board denied service connection for a back disability because the evidence indicated that the Veteran had a pre-service back disability that was not permanently aggravated during active service. 

The RO received the Veteran's petition to reopen the claim for service connection in October 2001. 

In September 2001, the Veteran sought primary care treatment at a VA clinic.  A physician's assistant (PA) noted the Veteran's reports of the back injury in the tank accident in 1956 and current severe stiffness and pain that limited the range of motion with episodes of pain radiating to the right leg three to four times per year.  The Veteran reported no clinical treatment for the symptoms for over ten years but that he self-treated the discomfort with rest and non-steroidal anti-inflammatory medications.  The PA ordered a computed tomography (CT) scan.  In a November 2001 encounter, the PA noted that the CT scan showed mild degenerative disc disease at L5-S1 but not enough to cause leg symptoms.  The Veteran reported numbness on the bottom of his feet and on his thighs.  The PA noted a loss of light touch in the L5 distribution and ordered a nerve conduction study that showed axonal sensory motor polyneuropathy with demyelinating features.  In February 2002, the PA diagnosed peripheral neuropathy and prescribed a neurologic medication.  In August 2002, the PA noted that the peripheral neuropathy was of uncertain etiology but that the testing ruled out lumbar spine disease as the cause.  There are no records of VA care from August 2002 to September 2007 and none addressing the lumbar spine until February 2010.    

During a March 2004 RO hearing, the Veteran reported that he retired from his occupation as an electronics technician in 1975 because he could no longer perform his duties because of the back disability.  

The Veteran submitted records of care by two private physicians form a private orthopedic clinic from May 2005 to November 2009.   The records are silent for lumbar spine care until June 2009.  A physician noted the Veteran's reports of continued leg numbness and right leg radiculopathy but acknowledged that the Veteran had not had treatment for many years.  New X-rays showed narrowing at the L5-S1 space. 

In a July 2, 2009 note, another physician from the practice noted the Veteran's report of continued low back pain and leg numbness.  On examination, the physician noted that the Veteran could rise from a seated position quite easily and could forward flex and extend the spine about 20 degrees.  He noted that the Veteran could symmetrically side bend and rotate "fairly well." Seated straight leg testing was negative, and lower extremity motor response was normal.  The physician reviewed a June 2009 magnetic resonance image in detail and noted some disc desiccation throughout the spine and a small annual tear at L5-S1.  The physician noted that the imaging evaluator suggested nerve root compression but noted, "I do not really think it is very impressive."  The physician diagnosed lumbar spondylosis and noted, "[The Veteran] actually has not bad looking MRIs for a gentleman that is 75."  The physician also diagnosed bilateral lower extremity paresthesia's probably consistent with neuropathy and noted, "This would be 12 versus mixed motor and sensory neuropathy."   He prescribed a neurologic medication and physical therapy.  In an August 2009 report, the physician noted that the back pain had improved and further noted that the lower extremity neuropathy was consistent with a vitamin B12 deficiency.  Records of care by this physician continued through January 2010 with observations of symptom improvement. 

In February 2010, the VA PA noted a review of the claims file and the Veteran's report of progressively worsening back pain since the accident in 1956.  He reported chronic pain, stiffness, and decreased range of motion as well as burning and numbness of the lower extremities.  The Veteran reported an inability to walk more than a few yards with a cane but no incapacitating episodes or associated bowel or bladder dysfunction.  On examination, the PA noted a normal posture with no ankylosis, lordosis, or scoliosis.  Range of motion was 37 degrees flexion, 11 degrees extension, 19 and 17 degrees right and left lateral flexion, and 17 and 12 degrees right and left rotation with pain on motion but no additional loss of function on repetition.  The combined range of motion was 113 degrees.  There was no muscle spasm, guarding, or muscle deficit, but there was reduced sensation and reflex in the bilateral lower extremities.  A concurrent X-ray showed stable lumbar spondylosis without acute boney injury.  The PA assessed moderate to severe impairment of sports, exercise, shopping, and chores but mild impairment in traveling and the activities of daily living.  

In April 2010, the RO granted service connection and assigned a 20 percent initial rating, effective October 9, 2001, the date of receipt of the claim for service connection.  In the June 2010 NOD, the Veteran contended that the rating should be 100 percent because the examination was inadequate in that the examiner did not refer to medical treatises, psychiatric diagnostic manuals, the VA rating criteria, or the VA Physician's Guide.  The Veteran did not call attention to any particular feature of his disability or discuss limitations that were not noted by the examiner.  

In July 2010, the private physician noted that there has been no medical intervention for the lumbar spine disorder and that the neuropathy was "probably B-12 in nature." 

In May and June 2011, the Veteran underwent examinations by VA physicians for peripheral neuropathy and lumbar spine disease respectively.  The neurological examiner noted the Veteran's reports of difficulty with balance, the need for a cane, and a history of falls.  Sensory and reflex examination results were substantially as noted in earlier examinations, but motor response was diminished, and there were indications of some leg muscle atrophy.  The examining physician noted the elecrodiagnostic studies in 2002, the diagnosis of axonal sensory motor polyneuropathy, and the 2010 imaging studies of the lumbar spine.  The physician attributed the neurologic symptoms to a B12 deficiency.  The Veteran declined a new nerve conduction study to evaluate radiculopathy.  

In June 2011, a VA nurse practitioner (NP) performed both a spine and neurologic examination, noting the same neurologic symptoms such as decreased reflex and sensation and finding that the neurologic symptoms were not caused or aggravated by the degenerative spinal disease.  On examination of the lumbar spine, range of motion was 15 degrees flexion, 10 degrees extension, 10 degrees bilateral lateral flexion, and 10 degrees bilateral rotation with pain and guarding on motion.  The combined range of motion was 75 degrees.  There was no additional loss of function on repetition.  The NP noted no bowel or bladder deficits, muscle spasms, or atrophy.   The NP continued the diagnosis of lumbar spine facet arthropathy and noted that the disability resulted in moderate to severe impairment of chores and exercise but no impairment of daily activities.  

In September 2011, private orthopedic clinic records showed that the Veteran sustained a fall causing a twisting injury to his right ankle.  The attending physician diagnosed right ankle syndesmotic disruption with high fibula fracture.  He underwent open reduction/internal fixation surgery.  The hardware was removed in December 2011.  In follow- up treatment in December 2011 and January 2012, the attending physician noted that the Veteran was doing well with normal ankle alignment.  There was no mention of a low back injury or aggravation by the leg and ankle at any time during this course of treatment.  However, in April 2012, the Veteran requested another VA examination, suggesting that the leg and ankle injury aggravated the back disability.  

VA outpatient treatment records from January to March 2012 show continued trials of medication for lower extremity neuropathy.  In an April 2012 statement, the Veteran reported that his attending VA neurologist told him that the lumbar spine disease was affecting nerves causing his lower leg symptoms.  However, a detailed clinical report from this neurologist in March 2012 contained no such statement. Rather, the neurologist continued to diagnose severe sensorimotor neuropathy with axonal predominance and no major evidence of lumbar radiculopathy.   In June and September 2012 and January 2013, the neurologist again found that the neuropathy was most likely a vitamin B12 deficiency and was being treated with B12 injections, a neurologic medication, liberal salt intake, and compression stockings.   

In March 2013, the VA PA noted a review of the claims file and performed another lumbar spine examination.  The PA noted that the Veteran displayed an abnormal gait and used a cane and wheelchair for mobility.  Range of motion was 15 degrees flexion, zero degrees extension, 10 degrees bidirectional lateral flexion, and 5 degrees bidirectional rotation with pain on motion.  The combined range of motion was 45 degrees.  The Veteran was unable to perform repetitions because of balance problems caused by sensorimotor axonal neuropathy.  The PA also noted localized tenderness and muscle spasms, but the straight leg raising test for radiculopathy was negative.  The PA did not obtain new imaging studies but referred to those already of record.  The PA evaluated the degenerative disease of the lumbar spine as mild to moderate and that it would not interfere with sedentary employment.  Rather, the PA noted that the widespread neuropathic disorder caused significant problems with balance and ambulation that would greatly interfere with gainful employment.  

The Board finds that a rating greater than 20 percent rating for degenerative arthrosis of the lumbar spine is not warranted under either the old or new regulations from October 9, 2001 (the effective date of service connection) to July 1, 2009, that a 40 percent rating, but not higher was warranted from July 2, 2009 to June 19, 2011, and that a rating greater than 40 percent is not warranted from June 20, 2011.  

The Board notes initially that the Veteran's reports of the circumstances of his injury and observable symptoms during the period covered by this appeal such as constant back pain and stiffness are competent and credible because they can be observed by lay persons and have been accepted by clinicians without challenge as imaginary or exaggerated.  His report and suggestion that his lower leg neurologic symptoms are caused or aggravated by the lumbar spine disease is not competent because such determination is a complex medical matter requiring training, clinical experience, and the evaluation of imaging and electrodiagnostic testing for which the Veteran does not have the education or training.  Further, his contention that a 2012 ankle fracture aggravated his lumbar spine disease is not credible as there is no entry in any private or clinical record to support this contention.  

The Board next finds that ratings under the criteria for intervertebral disc syndrome under either the older or new regulations are not warranted because the Veteran did not report and clinicians did not note recurrent attacks or incapacitating episodes.  The records consistently show that the Veteran's lumbar spine disability manifested as constant pain and stiffness with limitation of motion but not episodic and incapacitating episodes.  The Board also finds that the entire weight of medical evidence is that there is no pathology to support the occasional lay reports of radiating pain and the Veteran's lower extremity neurologic disorder has been associated with vitamin deficiencies with loss of sensation and reflexes not caused by the lumbar spine disease.  The Veteran's neurologic disorder has been treated solely by medication and diet changes with no recommendations for spinal surgery.   There are no other neurologic symptoms such as bowel, bladder, or erectile dysfunction.  

Prior to September 26, 2003, a rating greater than 20 percent was not warranted under the old Diagnostic Codes 5292 and 5295.  Regrettably, there were no precise measurements of range of motion during this period of time.  However, the Veteran did credibly report some limitation of motion and that he had to retire because of the lumbar spine disorder.  On the other hand, imaging studies showed only mild degenerative disease, and the Veteran acknowledged that despite his contention that the back disorder prevented him from working as an electronics technician in 1975, he did not seek treatment other than over-the-counter anti-inflammatory medication for many decades.  There has never been a recommendation for spinal surgery.  Considering the lay statements, modes and frequency of treatment, and results of imaging studies, the Board finds that the disability was best evaluated as moderate and not severe with some limitation of motion but with no complete loss of lateral motion, marked limitation in bending, listing of the whole spine, or narrowing or irregularity of the spinal joint spacing.  

From September 26, 2003 to July 1, 2009, a rating greater than 20 percent continued to be unwarranted under the new regulations.  Again regrettably, there is no competent or credible lay or medical evidence to show an increase in disability in the form of worsening limitation of motion or imaging evidence of more severe pathology.  Records are silent for lumbar spine care until June 2009.  

On July 2, 2009, however, a private physician noted that the Veteran's limitation of flexion was 20 degrees and concurrent X-rays showed narrowing at the L5-S1 space and a small annual tear at L5-S1.  On the other hand, the private physician also recorded several comments that did not support a more severe disability such as that the Veteran could rise from a seated position quite easily, that he could symmetrically side bend and rotate fairly well, and that the imaging studies were not bad for a man of his age.  Resolving all doubt in favor of the Veteran, the Board finds that a 40 percent rating under the General Formula for Rating the Spine is warranted effective the date of this examination on July 2, 2009 because the physician observed limitation of flexion less than 30 degrees with imaging studies showing more than the mild degenerative changes noted on earlier examinations.  

A rating greater than 40 percent is not warranted effective July 2, 2009 and continuing after June 20, 2011, however.  Although the range of motion has been and continues to be severely limited, there has never been lay or medical evidence of ankylosis of the spine.  The Veteran has overall mobility limitations in part because of back pain and reduced spinal motion but also because of a nonservice-connected neurologic disorder of the lower extremities that causes reduced reflexes, sensation, and difficulties with balance.   

In reaching the above determinations, the Board also considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  While the Board has resolved reasonable doubt the Veteran's favor in assigning an earlier effective date for an increase in rating from 20 to 40 percent, the Board also finds that the preponderance of the evidence is against assignment of a rating greater than 20 percent prior to July 2, 2009, and greater than 40 percent from that date.  

Extra-schedular Ratings & TDIU

The VA Rating Schedule will apply unless there are exceptions or unusual factors, which would render application of the schedule impractical.   See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a Veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1)  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id. 

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60.  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  See also Thun, 22 Vet. App. at 111. 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 111.

Here, the rating criteria adequately contemplates the Veteran's back stiffness, limited motion, pain on motion, and its contribution to his mobility limitations that are also impaired by the nonservice-connected sensory motor poly neuropathy.  The Veteran has been prescribed anti-inflammatory medication for back discomfort but has not been advised to have surgical intervention nor has he reported any limiting side effects of the medication or other symptoms relevant to the spine that are not addressed in the schedular criteria.  

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  For all the foregoing reasons, the Board finds that referral of the claim for extra-schedular consideration is not warranted, and the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Every claim for a higher evaluation includes a claim for a total rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  There must be cogent evidence of unemployability in the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

During the March 2004 RO hearing, the Veteran reported that he stopped working in 1975 at the age of 42 because of his back disorder.   In April 2012, the Veteran submitted a claim for a TDIU, noting that he was unemployable because of his back and leg and foot disorders.  The Veteran reported that he is a high school graduate and completed a four-year apprentice program in electronic equipment installation and maintenance.  He also reported working as a part time driver for automobile rental businesses in 2004.  This claim is on appeal and is addressed in the remand section below.  Therefore, as entitlement to a TDIU is claimed for the lumbar spine and other disabilities, the Board will defer adjudication of the claim pending any further development and adjudication by the AOJ.  


ORDER

Entitlement to an initial rating greater than 20 percent for degenerative arthrosis of the lumbar spine prior to July 2, 2009 is denied. 

Entitlement to a 40 percent rating, and no higher, for degenerative arthrosis of the lumbar spine effective from July 2, 2009 to June 19, 2011, is granted.   

Entitlement to a rating greater than 40 percent for degenerative arthrosis of the lumbar spine from June 20, 2011 is denied.  


  REMAND

The Board's review of the claims file reveals that further AOJ action on the claims remaining on appeal is warranted.  

In May 2013, the RO denied service connection for dysautonomia and for a TDIU.  The Veteran expressed timely disagreement in January 2014, but the RO has not issued a statement of the case (SOC) on these issues.  

When there has been an initial AOJ adjudication of a claim and a timely notice of disagreement, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014). Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  These issues will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  The issue of TDIU already is on appeal as a component of the increased rating claim appealed to the Board.  Rice, 22 Vet. App. at 447.

To ensure that all due process requirements are met and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  After providing the required notice, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).  

The actions identified are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO also should undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, these matters are REMANDED to the AOJ for the following actions:

Furnish to the Veteran and his representative a Statement of the Case (SOC) on the claims for service connection for dysautonomia and for a TDIU along with a VA Form 9.  A copy of any SOC should be included in the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


